Seabury, J.
The action is- brought to recover $237. The defendant concedes that $37 is due hut contests the balance of the claim. The claim of $200 was assigned by a corporation known as Hollwedel and Schaefer.
The defendant admits that the sum of $200 is due, hut claims that it is indebted in this sum to Charles F. Hollwedel and not to the plaintiff. The defendant seeks to escape liability upon the ground that the transactions resulting in its indebtedness were had with Charles F. Hollwedel personally. It also claims that, if any assignment was proved, the evidence shows that the claim was assigned to Charles F. Hollwedel, personally, and not to the plaintiff.
In answer to the first contention, it is sufficient to say that the evidence0 shows that the transactions resulting in the indebtedness were had with the corporation of Hollwedel and Schaefer. „
As the record established that the defendant was indebted to the corporation of Hollwedel and Schaefer for $200, the *149question presented is whether or not the claim for this amount was assigned to the plaintiff.
The fact that at the time of the assignment to Charles F. Hollwedel Company, the plaintiff had no legal existence is immaterial. The plaintiff was subsequently incorporated and before the commencement of this action acquired the claim which the corporation of Hollwedel & Schaefer assigned to Charles F. Hollwedel Company.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Lehman,. J., concurs.
Buhe., J. (concurring).
There seems to he little doubt, on the testimony, that Hollwedel took title to the claim in suit, from Hollwedel & Schaefer, as agent or trustee for the Charles F. Hollwedel Company, to be formed. This is shown, among other things, by the way the check in payment was signed, i. e., “ Chas. F. Hollwedel Co.”
The plaintiff, after its incorporation, by its subsequent; acts, especially by the bringing of this suit, has ratified or adopted the act of Hollwedel, and thereby acquired his title.
The judgment should he reversed and a new trial ordered.
Judgment reversed and new trial ordered.